Citation Nr: 0311668	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, rated as 40 percent disabling to September 23, 
2002.

2.  Entitlement to an increased evaluation for a lumbar 
spinal disorder on and after September 23, 2002.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John E. Tuthill, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Petersburg, Florida, Regional 
Office (RO).

Regulations amending 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to the evaluation of intervertebral disc syndrome 
were effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2000).  The criteria for evaluating 
intervertebral disc syndrome are applicable in this case for 
assigning a rating on and after the effective date.  The 
veteran was not aware of the changes and the RO did not apply 
the amended regulation.  

In the decision below, the Board can reach a favorable 
decision on the increased rating issue based on the old 
criteria.  The matter of a rating under the new criteria and 
the total rating issue will be considered in the Remand 
section below.


FINDING OF FACT

The veteran's service-connected lumbar spine disability 
(characterized as traumatic arthritis) prior to September 23, 
2002, is manifested by disc disease and radiculopathy and is 
productive of constant, radiating pain, numbness, and reduced 
and painful motion; the severity of disability is pronounced 
and showing little intermittent relief despite treatment, 
therapy, and use of medication.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 60 percent rating for the 
service-connected lumbar spine disability have been met for 
the period prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the grant of the maximum schedular rating in effect for 
the period prior to September 23, 2002, there is no 
indication of additional development is needed or would be 
beneficial to this claim.  Thus, the Board's decision to 
proceed in adjudicating the veteran's increased rating claim 
prior to September 23, 2002, does not prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The veteran's service-connected lumbar spine disability is 
currently rated as 40 percent disabling under Diagnostic 
Codes 5010-5292.  The disorder has been characterized as 
traumatic arthritis.  There have been some references to 
radiation of pain into the extremities over the years.  Thus, 
those criteria are for consideration with rating this 
disorder.  38 C.F.R. § 4.71a. Under Diagnostic Code 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Per Diagnostic Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  As 
the veteran's lumbar spine disability is rated at 40 percent 
under Diagnostic Code 5292 for limitation of motion, the 
Board finds that a separate rating assigned pursuant to 
Diagnostic Code 5003 is not for application.  See VAOPGCPREC 
9-98; VAOPGCPREC 36-97.

The Board must consider whether other codes may apply to 
provide a rating in excess of 40 percent.  A 40 percent 
rating is the highest available under Diagnostic Code 5292 
(limitation of motion of the lumbar spine), Diagnostic Code 
5294 (sacro-iliac injury) and Diagnostic Code 5295 
(lumbosacral strain).  The Board observes that a rating in 
excess of 40 percent is available where there is complete 
bony fixation (ankylosis) of the spine (Diagnostic Code 
5286), unfavorable ankylosis of the lumbar spine (Diagnostic 
Code 5289) or residuals of a fractured vertebra (Diagnostic 
Code 5285).  Id.  As there is no evidence before the Board of 
any of these conditions in the veteran, however, these codes 
are not for application.

As noted previously, during the course of the veteran's 
appeal, the rating criteria for intervertebral disc syndrome 
(38 C.F.R. § 4.71a, Diagnostic Code 5293) were changed, 
effective September 23, 2002.  See 67 Fed. Reg. 54345, Aug. 
22, 2002.

Under the rating schedule in effect prior to September 23, 
2002, if intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  Pronounced 
intervertebral disc syndrome is manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, and is assigned a 60 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Where an applicable law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
appellate process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent and action to the contrary.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion; and (3) The Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of  "exceptional 
or unusual" circumstances indicating that the rating 
schedule, including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may 
be inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In connection with the veteran's claim for increase in June 
1996 are private treatment records dated from 1996 to 1997.  
In March 1996, the veteran complained that since service he 
had experienced reduced sensation over the posterior legs and 
soles of feet.  The numbness comes on in attacks that occur 
about twice a week and lasts for 10 minutes to an hour.  He 
also complained of give-way weakness, particularly when 
seated for prolonged periods.  Orthopedic evaluations had 
reportedly evidenced an old compression fracture but nothing 
current.  The veteran had full straight leg raising 
bilaterally and rather good range of motion with exception of 
forward flexion.  The veteran also had good power throughout 
on formal testing.  There was no distinct neurological 
disease found.  The remaining records show ongoing treatment 
for low back pain.

A statement from the veteran's private physician dated in 
December 1999 shows the veteran indicated difficulty with 
physical activity and difficulties with social and 
recreational activities.  The veteran described frequent, 
moderate dull pain and aches in the bilateral low back region 
that seemed to worsen while walking or moving.  He also 
complained of intermittent aches and stiffness in the left 
hip and occasional, moderate stiffness in the left mid back.  
Examination revealed the bilateral quadratus lumborum was 
considerably tender and the left semispinalis thoracic was 
mildly tender.  Trigger points included both the left 
quadratus lumborum and left semispinalis thoracic which were 
active.  Subluxation was moderate at L4 through L5 and mild 
at T5 and T6.  Joint mobility showed L4, L5, T5, T6 were 
fixed.  Muscle tone showed rigidity in the bilateral 
quadratus lumborum and left semispinalis thoracic.  Range of 
motion findings showed the lumbar flexion to 90 degrees, 
extension to 20 degrees; lateral flexion was to 10 degrees 
with dull pain bilaterally.  

Additional private treatment records dated in January 1999 
are significant for a diagnosis of probable lumbosacral 
radiculopathy with left-sided preponderance.  In a follow-up 
letter the physician indicated that the findings in January 
1999 were much the same as they were in 1996 but somewhat 
worse.  

During VA examination in June 2000 the examiner noted the 
veteran's history of injury in service.  The veteran reported 
that since that injury he has had pain in the lower back, 
which has worsened.  The veteran described the pain as 
constant all the time, every day and not in a flare up 
fashion.  The intensity of the pain ranged between 8 to 
10/10.  He complained of stiffness in the lower back and a 
lack of endurance.  He stated that he performed stretching 
exercises on a daily basis and usually walks around the house 
or goes shopping but did not do any biking or swimming.  The 
veteran reported the pain is worse with bending over or with 
activity.  He was taking Methocarbamol three times a day as 
needed and got some relief from these medications.  In 
addition, the veteran stated that he used a heating pad once 
a day or every other day as well as a TENS (transcutaneous 
electrical nerve stimulation) unit which he applies for about 
20 minutes once or twice a week and both helped his 
condition.  

The veteran stated that he followed up with a private 
neurologist and has been given steroid injections in his 
lower back, a total of eight injections since 1996, and that 
these also help his lower back condition.  The veteran wears 
a soft brace on a daily basis and uses a cane with his left 
hand when walking.  The veteran denied any history of back 
surgery.  He stated that this option was offered to him in 
1977 but he declined and opted for medical treatment.  

The examiner referred to the September 1995 MRI that showed 
degenerative disc disease without evidence of disc 
herniation.  There was also a Schmorl' s node involving the 
lower end plate for the second lumbar vertebra.  There was 
mild bulging of the lumbar spine, especially L1-L2 and L2-L3.  
There was no definite disc herniation identified and the bone 
marrow appeared to be normal.  The veteran apparently has 
been followed up by a private neurologist, who has done 
workup on the veteran including nerve condition study, which 
showed evidence of bilateral lumbosacral radiculopathy more 
prominent at L5 and with left-sided preponderance.  

On examination the veteran walked with a cane in his left 
hand.  He showed discomfort and pain while sitting during the 
interview and stood up a few times to stretch.  He also 
showed discomfort and pain when dressing and undressing.  The 
lumbar spine showed no deformity or tenderness and the 
veteran appeared to have a normal posture.  Range of movement 
of the lumbar spine, done with attention to pain, fatigue, 
weakness and incoordination, showed flexion to 30 degrees.  
Extension was to 15 degrees with upper normal being 35 
degrees.  The veteran complained of discomfort and showed 
grimacing during these movements and all other back 
movements.  The lateral flexion was to 20 degrees bilaterally 
with the upper normal being to 40 degrees.  The rotation of 
the lumbar spine was to 20 degrees bilaterally with the upper 
normal being 35 degrees.  Again the veteran complained of 
discomfort and showed grimacing on his face during rotation, 
lateral flexion and extension backward of the lumbar spine.  
There appeared to be no effect of repetitive movement on the 
degree of the range of movement.  Straight leg raising was to 
40 degrees bilaterally.  The veteran complained of discomfort 
when reached to 40 degrees of straight leg raising.  He was 
able to stand on his heels but complained of discomfort when 
standing on toes and appeared to have difficulty doing so.  

The veteran's gait was slow, wide base, there was no obvious 
limping.  Muscle tone and power were within normal limits and 
equal bilaterally.  There was no muscle atrophy and he 
appeared on the muscular side.  Deep tendon reflexes were 2+ 
in the biceps, triceps, knees and ankle and equal 
bilaterally.  The deep tendon reflexes appeared to be within 
normal limits.  Babinski sign was downward bilaterally and 
finger-to-nose sign was within normal limits bilaterally.  

During subsequent VA examination in December 2002 the veteran 
was ambulatory but walked with a cane.  The inspection of the 
lumbar spine showed no deformity or tenderness.  The range of 
movement of the lumbar spine, done with attention to pain 
fatigue and weakness and incoordination, showed forward 
flexion to 70 degrees.  The veteran stated that he could not 
go beyond that.  Extension was to 10 degrees; lateral flexion 
was to 20 degrees bilaterally and rotation of the lumbar 
spine was to 20 degrees bilaterally.  The veteran complained 
of pain and discomfort in all the above range of movements of 
the lumbar spine.  Straight leg raising was to 30 degrees 
bilaterally.  Muscle tone and power in the lower extremities 
were within normal limits and equal bilaterally.  Deep tendon 
reflexes were 1+ in the knees and ankles and equal 
bilaterally.  The veteran stated that he felt less sensation 
to touch and pinprick in the left leg than right.

Since the veteran has degenerative disc disease, and no other 
diagnostic code seems more applicable, we will review the 
rating criteria of Diagnostic Code 5293 to determine whether 
an evaluation greater than 40 percent can be assigned.

The veteran has repeatedly showed evidence of radiculopathy 
and positive straight leg findings are noted throughout 
examination reports.  While such symptoms constitute evidence 
of neurologic impairment, the evidence is somewhat 
inconsistent relative to the presence and degree of disc 
disease.  For instance in 1996 no distinct neurological 
disease was found.  Although examination findings show a 
limited lumbar spine range of motion, on repeated 
examination, deep tendon reflexes are active and there is no 
finding of muscle spasm.  While the veteran noted numbness 
and give-way weakness, testing has shown muscle tone and 
power within normal limits and there was no evidence of 
muscle atrophy or deformity. 

However, the Board is persuaded by the on-going medical 
evidence of persistent pain, limitation of motion, and 
evidence of pain radiation as demonstrated in VA examinations 
and private outpatient treatment records that an increased 
rating is in order.  The veteran has complained of back pain, 
which is present constantly and tends to increase in severity 
during activity with radiation into the left lower extremity.  
Although the veteran has not undergone surgery he has been 
issued a cane and uses a back brace.  The pain is temporarily 
relieved by treatments such as steroid injections, physical 
therapy exercises and medication but remains present.  

Therefore, the evidence, when taken in the aggregate, 
demonstrates that the veteran's over-all disability picture 
is more consistent with pronounced intervertebral disc 
syndrome and a 60 percent disability rating is warranted 
under the criteria in effect prior to September 23, 2002.

The Board notes that a schedular rating higher than 60 
percent rating is not available under any of the relevant 
diagnostic codes regardless of the severity of his lumbar 
spine disability in effect prior to September 23, 2002.  
Inasmuch as there is no indication of a complete bony 
fixation of the spine in an unfavorable angle with marked 
deformity and involvement of major joints, there is no a 
basis for a higher schedular disability rating.

There is no competent evidence of record, which indicates 
that the veteran's lumbar spine disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

A 60 percent disability rating for lumbar spine disability is 
granted for the period prior to September 23, 2002, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.  


REMAND

In part in view of the action taken above, the Board finds 
that a remand is warranted on the TDIU.  In this case, the 
veteran's service-connected lumbar spine disability is 
currently rated as 60 percent disabling and his TDIU claim 
appears to be entirely based on this condition.  

In addition, the veteran's VA treating physicians have 
offered multiple opinions that the veteran is unable to work 
due to his service connected back disability.  However, more 
recently, VA physicians, have opined that the veteran was 
employable in a limited capacity.

Inasmuch as the veteran's single service connected disability 
is now evaluated as 60 percent disabling and his combined 
rating is now 60 percent, he meets the schedular criteria for 
TDIU and additional consideration by the DRO is necessary.  
See 38 C.F.R. § 4.16(a) (2002).

As to the rating for the disorder on and after September 23, 
2002, the new criteria need to be set out and considered.  In 
addition, as the new criteria provide that separate ratings 
can be assigned for orthopedic and neurologic manifestations.  
Thus additional examination is warranted to identify the 
specific nerve that is involved.

Also there has been a significant change in the law during 
the pendency of this appeal, with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist, including to obtain medical opinion 
where necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  As complete notice has 
not been provided, it should be in the course of the Remand 
development.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for VA physical 
examination(s) to report orthopedic and 
neurologic symptoms due to the service 
connected back pathology.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  In 
particular the neurologic examination 
should include identification of any 
nerve involved, along with a detailed 
recitation of objective manifestations.

2.  After undertaking any further 
development deemed appropriate the RO 
should determine whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. § 4.16(a).  The RO 
should determine whether the veteran is 
precluded, by his service-connected 
lumbar spine disability, from following a 
substantially gainful occupation and, if 
he is so precluded, assign TDIU pursuant 
to section 4.16(a) or (b), as 
appropriate.  The RO should also evaluate 
the back disorder under the new criteria 
and enter an initial determination.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  It should 
include, as appropriate, details of the 
new criteria for rating the back, so that 
appropriate notice is provided.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


